Citation Nr: 1808763	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-20 758A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals of right hemithorax, to include scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1982 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain VA treatment records and to afford the Veteran with an updated examination to assess the current severity of his hemithorax residuals.  

The Veteran is service connected for residuals of a right hemithorax, to include scars.  The Veteran contends that, over time, he has developed poor endurance for strenuous activities, shortness of breath, and a stinging sensation in his right chest.  See March 2010 VA examination report.  During the November 2017 Board hearing, the Veteran also reported that is his scar is painful and affects mobility of his right shoulder.  

The Veteran was last afforded a VA respiratory and scar examination in March 2010.  Since that time, the Veteran indicated that VA performed another procedure in 2014 whereby the existing scar was reopened in order to remove tissue that had adhered to the rib.  Notably, no VA treatment records have been associated with the claims file, to include the operation reports in 2014.  

As such, on remand, the Veteran's VA treatment records should be obtained and associated with the electronic claims file.  He should also be afforded a new VA examination to assist in determining the current level of severity for his service-connected disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records, including the 2014 operation as reported by the Veteran during the November 2017 Board Hearing.  Associate all VA treatment records with VBMS.

2.  Then, schedule the Veteran for appropriate VA examinations that adequacy address the current severity of the Veteran's residual hemithorax symptoms, including those associated with his respiratory system, scars, and right shoulder.  All appropriate diagnostic testing should be performed.

3.  After completing all of the above, readjudicate the issue on appeal, taking into consideration all manifestations of the disability.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




